Citation Nr: 1233902	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right eye injury. 

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with hallux valgus.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the 
		United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.  

This case comes before the Board of Veterans Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this matter is currently with the VA RO in Roanoke, Virginia.     

In August 2012, a board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand warranted for additional development and medical inquiry for each claim on appeal. 

With regard to the claim of service connection for an eye disorder, the Veteran claims that he has a current eye disorder due to exposure to battery acid during service for which he received treatment.  The service treatment records (STRs) support the Veteran's assertion regarding an in-service eye injury and treatment.  However, a June 2008 examination report conducted by QTC Medical Services, Inc. (QTC) indicates that the Veteran did not have a current residual of the in-service accident.  Nevertheless, the Board finds remand warranted for additional medical inquiry because the examiner did not indicate that the claim file had been reviewed.  As such, an additional VA examination should be conducted.  Moreover, remand is warranted so that VA treatment record can be included in the claims file.  During his hearing before the Board in August 2012, the Veteran indicated that he received recent treatment for his eyes at the Hampton VA Medical Center (VAMC).  Such records are not in the claims file and should be retrieved. 

With regard to the claim of increased rating for the bilateral foot disorder, any treatment records pertaining to treatment at Hampton VAMC should be included in the claims file.  Moreover, the Veteran maintains that his foot disorder has worsened since the most recent examination of the feet conducted by QTC over four years ago in June 2008.  The case must be remanded for a new examination and report.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of the disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).    

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2008, should be obtained and incorporated in the claims folder.     

2.  The Veteran should then be scheduled for appropriate VA examinations to determine the etiology and current severity of any eye disorder, and to determine the current severity of the bilateral pes planus.  The claims folder and a separate copy of this remand should be made available to and reviewed by each examiner prior to completion of the respective examinations.  Moreover, a notation to the effect that this record review has taken place should be included in each examination report.  

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

The examiner addressing the pes planus should specifically comment regarding the severity of that disability, to include any and all limitation of range of motion, as well as swelling on use, characteristic callosities, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain or pressure on manipulation. 

The examiner addressing the Veteran's eyes should first determine whether the Veteran has an eye disorder besides the refractive error for which he has received VA treatment.  If the examiner finds that the Veteran does have an eye disorder, the examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that an eye disorder had its onset in service or is otherwise related to the Veteran's service, in particular to the documented exposure to battery acid during service.   

Any conclusion reached should be supported by a rationale.

3.  After completing any additional notification and/or development deemed necessary, to include any additional examinations, the claims should be readjudicated in light of all evidence received since the June 2009 statement of the case (SOC).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental SOC, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


